
	

113 S2037 IS: Critical Access Hospital Relief Act of 2014
U.S. Senate
2014-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2037
		IN THE SENATE OF THE UNITED STATES
		
			February 24, 2014
			Mr. Roberts (for himself, Mr. Tester, Mr. Inhofe, Mr. Durbin, Mr. Enzi, Ms. Baldwin, Mr. Moran, Mr. Franken, Mr. Grassley, Mr. Barrasso, Mrs. Fischer, Ms. Collins, Mr. Johanns, Ms. Klobuchar, Mr. Hoeven, and Mr. Kirk) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to remove the 96-hour physician certification
			 requirement for inpatient critical access hospital services.
	
	
		
			1.
			Short title
			This Act may be cited as the Critical Access Hospital Relief Act of 2014.
		
			2.
			Removing Medicare 96-hour physician certification requirement for inpatient critical access
			 hospital services
			
				(a)
				In general
				Section 1814(a) of the Social Security Act (42 U.S.C. 1395f(a)) is amended—
				
					(1)
					in paragraph (6), by adding and at the end;
				
					(2)
					in paragraph (7), at the end of subparagraph (D)(ii), by striking and and inserting a period; and
				
					(3)
					by striking paragraph (8).
				
				(b)
				Application
				The amendments made by subsection (a) shall apply with respect to items and services furnished on
			 or after January 1, 2014.
			
